Case 2:20-cv-00435-JES-NPM Document 52 Filed 03/23/21 Page 1 of 3 PageID 901




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


ARDIS BALIS,
LORI MADDOX,
GAY SANTARSIERO,
ANNE MARIE PATRELLI,
FRANCES FRANCIONE, and
LINDA SQUADRITO,

            Plaintiffs,

v.                                                 Case No. 2:20-cv-435-JES-NPM

JOHN MARTIN,
LOU FRANCO,
ALEX CHEPURNY,
SHERYL FRANCO, and
SUSAN PERRIER,

            Defendants.


                                     ORDER

      Before the Court are Defendants Motion to Strike Opposition to Motion to

Dismiss Second Amended Complaint (Doc. 50) and Plaintiffs’ (who are proceeding

without counsel) Opposition (Doc. 51). In addition, Plaintiffs included a Request for

Sanctions Against Attorney Trisha Ryan (Doc. 51) in their opposition. Briefly, this

action involves, among other things, Defendants’ allegedly improper closing and

failing to maintain access to common areas and amenities at a condominium

complex. (Doc. 44).
Case 2:20-cv-00435-JES-NPM Document 52 Filed 03/23/21 Page 2 of 3 PageID 902




       After the Court granted a Motion to Dismiss (Doc. 43), Plaintiffs filed a

Second Amended Complaint (Doc. 44). Thereafter, on February 1, 2021, Defendants

filed another Motion to Dismiss (Doc. 45) that remains pending. Plaintiffs then filed

a response on March 15, 2021.

       Defendants now move to strike the response, claiming it was untimely.

Defendants also move to dismiss the action with prejudice, and award attorney’s fees

and costs. (Doc. 50, pp. 1-2). Before addressing the merits of the motion to strike,

the Court finds the motion procedurally deficient. While citing Local Rule 3.01(c)

in the motion, Defendants failed to comply with Local Rule 3.01(g)(1), which

provides: “Before filing a motion in a civil action, except a motion for injunctive

relief, for judgment on the pleadings, for summary judgment, or to certify a class,

the movant must confer with the opposing party in a good faith effort to resolve the

motion.” In addition, Defendants failed to include a separate certification regarding

the conferral. See M.D. Fla. R. 3.01(g)(2). On this basis alone, the motion is due to

be denied.

       While the Court agrees the response is untimely, 1 Local Rule 3.01(c) states

that when “a party fails to respond, the motion is subject to treatment as unopposed.”

Here, Plaintiffs did not fail to respond and the law favors dispositions on the merits


1
  While Plaintiffs state they “were precluded from moving forward with their Opposition pending
the Court’s decision regarding its Order to Show Cause” (Doc. 51, p. 3), an order to show cause
does not operate to stay the proceedings or toll a deadline.
                                              2
Case 2:20-cv-00435-JES-NPM Document 52 Filed 03/23/21 Page 3 of 3 PageID 903




rather than procedural defaults. The Court therefore accepts Plaintiff’s Response

(Doc. 49).

      Plaintiffs move to sanction Defendants’ attorney for filing the motion to

strike. But Plaintiffs also failed to comply with Local Rule 3.01(g) before requesting

relief, and on this basis alone, the motion is due to be denied. In addition, the Court

finds counsel’s actions do not rise to the level of sanctionable conduct.

      Accordingly, the Motion to Strike Opposition to Motion to Dismiss Second

Amended Complaint (Doc. 50) is DENIED and the Motion to Sanction Counsel

(Doc. 51) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on March 23, 2021.




                                          3
